RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 
Claims 1, 2, 6, 7, and 9 are pending in the application.  Claims 3-5 and 8 have been cancelled.  
Amendments to the claims, filed August 11, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The objections to the claims, made of record in the office action mailed February 11, 2022, Page 3, Paragraph 7 have been withdrawn due to Applicant’s amendment in the response filed August 11, 2022.
The 35 U.S.C. §103 rejection of claims 1, 2, and 6-9 over Johnson (U.S. Pat. Pub. 2017/0037281), made of record in the office action mailed February 11, 2022, Page 3, Paragraph 8 has been withdrawn.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 17-18, “configured to become accessible  to to sequentially” should read “configured to become accessible to sequentially”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 2 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou (GB1422364).
Regarding claim 1, Liou teaches a roll of adhesive tape configured to provide sequential, fully free, pull tabs for separation and removal of adhesive tape sections from the roll (Page 1, lines 38-63; Fig. 1), the roll having an initial free end, fully separated from the roll, for separating an initial section of the adhesive tape from the roll (12’, Fig. 1; Page 2, lines 30-34), the adhesive tape being comprising of an outer non-adhesive side (Page 2, lines 20-25) and an obverse inner side comprised of multiple alternating sequential sections with adhesive (14, Figs. 1 and 2A) and non-adhesive surfaces (12, Figs. 1 and 2A; Page 2, lines 21-32), the non-adhesive surface sections each extending across a full width of the adhesive tape (Figs. 1 and 2A) and spaced from each other by a predetermined length of a section with an adhesive surface (Figs. 1 and 2A) and wherein a portion of each adhesive surface section directly adjacent a junction with a non-adhesive surface section and parallel thereto is weakened across a full width of the adhesive tape (13, Figs. 1 and 2A; Page 1, lines 75-78; Page 2, lines 43-49) to an extent whereby the adhesive tape is configured to be severable at the weakened portion with a manual lifting and pulling on an existing free end of the adhesive tape (Page 2, lines 43-49) to thereby provide an adhesive tape section, of predetermined length, having a terminal end of a section with an adhesive surface and a second terminal end with a non-adhesive surface section (Figs. 1 and 2C; Page 2, lines 56-62) and whereby another free end comprised of a non-adhesive surface section is configured to become accessible to sequentially operate as a pull tab for lifting and pulling of a next length of adhesive tape and severing of a next sequential weakened portion (Figs. 1 and 2C).
Regarding claim 2, Liou teaches wherein the weakened portion is comprised of a perforation of the tape extending across a width of the tape (Figs. 1 and 2C; Page 2, lines 43-49).
Regarding claim 6, Liou teaches wherein non-sequential portions are configured to be severed to separate sections of tape having lengths of multiples of the predetermine length (Page 2, lines 60-62).
Regarding claim 7, Liou teaches wherein the tape is a packing tape (Page 2, lines 56-75).
Regarding claim 9, Liou teaches wherein each pull tab is configured to be gripped by a user without separation thereof from the roll (the non-adhesive section 12 is provided at one side only of the severable line 13, Figs. 1 and 2C; Page 2, lines 50-52 and 56-60).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed August 11, 2022 regarding the rejections of record have been considered but are moot since the rejections have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
November 5, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788